It is ordered that the first sentence of the last paragraph on page 7 of the slip opinion [335 U. S. at 505, lines 8-13], which begins “Given ten arbitrary choices among twenty-two prospective jurors . . . ,” be, and it is hereby, amended to read as follows:
“Given ten arbitrary choices among twenty-two prospective jurors not disqualified for cause, of whom thirteen were Government employees and nine privately engaged, he knowingly, of his own right, rejected nine of the latter and with knowledge or the full opportunity to secure it accepted without challenge all but one of the former.”
[The opinion was reported as amended in the bound volume of 335 U. S.]